    Case
Name,      2:18-cv-08048-SVW-JC
      Address                              Document
               and Telephone Number of Attorney(s):            138 Filed 11/27/19 Page 1 of 1 Page ID #:5212
                                                                                                               CLEAR FORM
Shirish Gupta, Esq.
JAMS
555 W 5th St 32nd Floor, Los Angeles, CA 90013
(213) 620-1133


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
Vernon Unsworth                                                     CASE NUMBER
                                                                                  2:18-cv-08048-SVW-JC

                                                Plaintiff(s)
                              v.
Elon Musk
                                                                                  MEDIATION REPORT

                                                Defendant(s).

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation
session even if the negotiations continue. If the case later settles with the assistance of the mediator,
the mediator must file a subsequent Report.
1.        ✔   A mediation was held on (date): November 21, 2019                                          .

              A mediation did not take place because the case settled before the session occurred.

2.      The individual parties and their respective trial counsel, designated corporate representatives, and/or
        representatives of the party's insurer:
                ✔   Appeared as required by Civil L.R. 16-15.5(b).
                    Did not appear as required by Civil L.R. 16-15.5(b).
                                Plaintiff or plaintiff's representative failed to appear.
                                Defendant or defendant's representative failed to appear.
                                Other:

3.      Did the case settle?
                    Yes, fully, on                                (date).
                    Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
                    Yes, partially, and further facilitated discussions are not expected.
                ✔   No, and further facilitated discussions are expected. (See No. 4 below.)
                    No, and further facilitated discussions are not expected.
4.      If further facilitated discussions are expected, by what date will you check in with the parties?
         November 29, 2019          .

Dated: November 27, 2019                                                             /s/ Shirish Gupta
                                                                                  Signature of Mediator
                                                                                       Shirish Gupta
The Mediator must electronically file original document in CM/                    Name of Mediator (print)
ECF using one of four choices under "Civil => Other Filings =>
ADR/Mediation Documents => Mediation Report (ADR-3)."

ADR-03 (03/17)                                         MEDIATION REPORT                                      Page 1 of 1
